DETAILED ACTION
Claims 1-8, 18-28 are pending in the instant application. 
Applicant's election with traverse of group (I), claims 1-8 in the reply filed on 11/07/2022 is acknowledged. The applicant’s traverse is on the ground as followed:
1. There is no undue burden on the examiner to search for all of the claims since claims 18-28 are directed to methods of using compounds of formula as defined in claim 1.
Applicant’s argument is not persuasive for the following reasons:
1. The search is extremely burden because group I and group II are not in the same class (546 and 514).
2.  Rejoinder condition has been clearly delineated to applicant and if proper claim is presented for rejoinder it will be considered when any allowable compounds of group I can be identified. The method claims depend solely on the novel compounds without 112 issued should be presented for rejoinder. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-8 are examined. Claims 18-28 are withdrawn per 37 CFR 1.142(b). 
3.			Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Albert et al., Revistade Chimie (Bucharest, Romania) (1975), 26(11), 902-4.  Albert et al. discloses the instant claimed compound, which from the STN search is

    PNG
    media_image1.png
    296
    759
    media_image1.png
    Greyscale
,

    PNG
    media_image2.png
    306
    765
    media_image2.png
    Greyscale
,

    PNG
    media_image3.png
    318
    779
    media_image3.png
    Greyscale
,

    PNG
    media_image4.png
    314
    748
    media_image4.png
    Greyscale
,

    PNG
    media_image5.png
    70
    752
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    267
    481
    media_image6.png
    Greyscale
, which anticipates the instant compounds.  Therefore, the instant claims are anticipated by Albert et al.
4.   Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Liu et al., CN 102153508.  Liu et al. discloses the instant claimed compound, which from the STN search is

    PNG
    media_image7.png
    297
    763
    media_image7.png
    Greyscale
,

    PNG
    media_image8.png
    70
    677
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    641
    748
    media_image9.png
    Greyscale
,

    PNG
    media_image10.png
    387
    735
    media_image10.png
    Greyscale
,

    PNG
    media_image11.png
    729
    733
    media_image11.png
    Greyscale
,

    PNG
    media_image12.png
    271
    744
    media_image12.png
    Greyscale
,

    PNG
    media_image13.png
    573
    797
    media_image13.png
    Greyscale
,

    PNG
    media_image14.png
    279
    686
    media_image14.png
    Greyscale
, which anticipates the instant compounds.  Therefore, the instant claims are anticipated by Liu et al.
5.   Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al., Zhongguo Yaowu Huaxue Zazhi (2011), 21(4), 262-266.  Liu et al. discloses the instant claimed compound, which from the STN search is

    PNG
    media_image15.png
    613
    790
    media_image15.png
    Greyscale
,

    PNG
    media_image16.png
    387
    731
    media_image16.png
    Greyscale
,

    PNG
    media_image17.png
    769
    707
    media_image17.png
    Greyscale
,

    PNG
    media_image18.png
    78
    651
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    586
    743
    media_image19.png
    Greyscale
,

    PNG
    media_image20.png
    283
    755
    media_image20.png
    Greyscale
,

    PNG
    media_image21.png
    81
    672
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    532
    681
    media_image22.png
    Greyscale
, which anticipates the instant compounds.  Therefore, the instant claims are anticipated by Liu et al.
5.   Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Liu et al., CN 106083704.  Liu et al. discloses the instant claimed compound, which from the STN search is

    PNG
    media_image23.png
    601
    794
    media_image23.png
    Greyscale
,

    PNG
    media_image24.png
    591
    797
    media_image24.png
    Greyscale
, which anticipates the instant compounds.  Therefore, the instant claims are anticipated by Liu et al.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niloofar Rahmani whose telephone number is 
571-272-4329. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jiang Shaojia, can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/NILOOFAR RAHMANI/          
11/16/2022